Case 0:20-cv-60928-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 1 of 48




                   IN THE UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

  SAMUEL ROBERTS                               CASE NO.:
  Florida DOC Number 075687,

              Petitioner,

  v.

  MARK INCH, Secretary,
  Florida Department of Corrections,

              Respondent.

  ___________________________________/

               PETITION FOR WRIT OF HABEAS CORPUS BY
                   A PERSON IN STATE CUSTODY §2254
                                        and
                REQUEST FOR AN EVIDENTIARY HEARING

        COMES NOW the Petitioner, SAMUEL ROBERTS, Florida DOC Number

  075687, currently an inmate serving fifteen (15) years in Florida State Prison, and

  hereby files this Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C. §2254,

  as the Petitioner, SAMUEL ROBERTS, is currently being illegally and unlawfully

  held and confined by the State of Florida, specifically, by the Respondent, MARK

  INCH, in violation of United States Constitutional protections and provisions as set

  forth fully in this Petition. More specifically, the Petitioner ROBERTS, states as

  follows:


                                           1
Case 0:20-cv-60928-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 2 of 48




       MODEL FORM FOR HABEAS CORPUS UNDER 28 U.S.C. §2254

        In compliance with and consistent with the model form for use in Applications

  for habeas corpus under 28 U.S.C. §2254 found in the Appendix of Forms of the

  Federal Rules of Criminal Procedure, the Petitioner would state as follows:

        1. a) The judgment and conviction under review occurred in the Circuit

                Court of the Seventeenth Judicial Circuit, in and for Broward County,

                Florida.

             b) The challenged judgment and conviction stems from case number

                13-8401CF10A.

        2.      On September 18, 2014, the Petitioner was convicted of one count of

                sale or delivery of cocaine within one thousand feet of a school, a first-

                degree felony and was tried before former Judge M. Destry in the 17th

                Circuit in Broward County, Florida.

        3.      On October 24 2014, the Petitioner was sentenced to fifteen (15) years

                in Florida State Prison.

        4,7.     The Petitioner did not testify at trial.

        8,9. The Petitioner appealed to the Fourth District Court of Appeals in case

                no. 4D14-4536, which resulted in a per curiam decision without an

                opinion affirming the judgment and sentence in Roberts v. State, 212

                So.3d 373 (Table) (Fla. 4th DCA 2016).
                                               2
Case 0:20-cv-60928-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 3 of 48




  10, 11.     On September 26, 2017, a Motion for Post-Conviction Relief under Fla.

              R. Crim. P. 3850 was filed in case number 13-8401CF10A before Judge

              Martin S. Fein, Circuit Court Judge of the Seventeenth Judicial Circuit,

              Broward County, Florida. It was denied without a hearing on June 5,

              2019.

  11(a).      The petitioner raised four grounds in his motion: 1) the Petitioner’s

              failure to file a motion to mitigate his sentence was not knowingly,

              intelligently and voluntarily made; 2) the Petitioner was deprived of

              his right to Due Process because the judge sua sponte made the

              petitioner go to trial without prior notice; 3) the petitioner argued that

              defense counsel was ineffective for failing to move for a mistrial after

              the prosecutor violated the pre-trial motion in limine; and 4) Defense

              counsel was ineffective for failing to object to the prosecutor’s

              bolstering of the confidential informant.

  11(a) (1-6) On June 5, 2019, the motion was denied without an evidentiary hearing.

  11(a) (7)   On August 14, 2019, the Petitioner filed a timely Notice of Appeal to

              the State Appellate Court, the Fourth District Court of Appeal,

              challenging the summary denial of his Motion for Post-Conviction

              Relief. On February 20, 2020, the Fourth District Court of Appeal

              entered a per curiam decision without an opinion. Roberts v. State, 2020
                                            3
Case 0:20-cv-60928-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 4 of 48




              WL 836684 (Fla. 4th DCA 2020). A motion for rehearing was timely

              filed, but it was denied on April 20, 2020. The mandate was issued on

              May 8, 2020.

  11.(c,d)    There was no appeal filed with the Florida Supreme Court because the

              appellate court rendered an order without an opinion, which is not

              appealable to the Florida Supreme Court. The Petitioner did not seek

              further review by the United States Supreme Court.

        12.   Each ground alleged in this Petition for Writ of Habeas Corpus was

              raised at the State Court level after having exhausted all State remedies

              and constitutes the grounds that the Petitioner claims that he is being

              held in violation of the United States Constitution.

               STANDARD OF REVIEW UNDER 28 U.S.C. §2254

        As amended by the AEDPA, 28 U.S.C. § 2254(d) forbids federal courts from

  granting habeas relief on claims that were previously adjudicated in state court,

  unless the adjudication was (1) “contrary to, or involved an unreasonable

  Application of, clearly established federal law, as determined by the United States

  Supreme Court,” or (2) “based on an unreasonable determination of the facts in light

  of the evidence presented in the State Court proceeding.” 28 U.S.C. § 2254(d);

  Williams v. Taylor, 529 U.S. 362 (2000). A state court decision involves an

  unreasonable application of federal law “if the state court identifies the correct
                                           4
Case 0:20-cv-60928-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 5 of 48




  governing legal principle from [the Supreme] Court’s decisions but unreasonably

  applies that principle to the facts of the prisoner’s case.”

        In the case sub judice, the State courts decision involved an unreasonable

  application of clearly established federal law, as determined by the United States

  Supreme Court.” It also was “based on an unreasonable determination of the facts in

  light of the evidence presented in the State Court proceeding.” Because the Fourth

  District Court of Appeal summarily affirmed the denial of Mr. Robert’s claims, this

  court must “look through” that summary affirmance to the state post-conviction

  court’s decision— “the last related state-court decision that [did] provide a relevant

  rationale.” Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018).

                             TIMELINESS OF PETITION

        This petition is timely filed within one year from the date that the conviction

  became final. The petitioner was convicted and then sentenced on October 24, 2014.

  On November 21, 2014, a timely direct appeal was filed to the Fourth District Court

  of Appeal for the State of Florida in Case No., 4D14-4536. This tolled the time until

  the appellate court rendered its per curiam decision on June 30, 2016. No motion

  for rehearing was filed. The mandate was issued on July 29, 2016.

        The first day for 2254 purposes began to run on September 28, 2016, which

  is ninety-days after the time period expired to file review in the U.S. Supreme Court,

  calculated by using the June 30, 2016 (the day after the issuance of the order)
                                              5
Case 0:20-cv-60928-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 6 of 48




  affirmance date as the starting point. Thus, in order to be considered timely for

  federal purposes, a motion for post-conviction relief under Fla.R.Crim.P. 3.850 was

  required to have been filed by September 28, 2017, the anniversary date.

        Counsel preserved the Petitioner’s right to file a 2254 petition by filing his

  motion on September 26, 2017, two days before the expiration of the deadline. The

  trial court summarily denied the motion on June 5, 2019, and a motion for rehearing

  was timely filed on June 18, 2019. The motion for rehearing was denied on July 17,

  2019. On August 14, 2019, the petitioner filed his timely notice of appeal

  challenging the summary denial of his motion for post-conviction relief. This

  continued to toll the time to file a 2254 petition until the mandate was issued.

         The appellate court rendered a per curiam decision on February 20, 2020. A

  timely motion for rehearing was filed on March 6, 2020, delaying the issuance of the

  mandate. The motion for rehearing was denied on April 20, 2020 and the mandate

  was issued on May 8, 2020. Thus, the time for 2254 purposes begins to run the day

  after the mandate issued, which was would be May 9, 2020. This petition was filed

  on the same date that the mandate was issued and thus, the petitioner filed his petition

  with at least two days remaining. This petition is therefore timely.

                    STATEMENT OF THE CASE AND FACTS

        The Petitioner, SAMUEL ROBERTS, is incarcerated in State custody

  currently serving a sentence of fifteen (15) years in Florida State Prison. He was
                                             6
Case 0:20-cv-60928-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 7 of 48




  convicted by jury and filed a motion for downward departure based upon his various

  medical conditions. The Petitioner was sentenced to 15 years in prison and his

  motion for downward departure was denied. The appellate court affirmed the trial

  court’s decisions. The petitioner then filed a State Motion for Post-Conviction

  Relief, which was denied without a hearing.

        The petitioner appealed the denial of his motion for post-conviction relief to

  the appellate court, but it was denied without an opinion, thereby precluding further

  State appellate review. A timely motion for rehearing was filed, it was denied and

  a Mandate was issued. This timely Petition ensues. References to the record will be

  to the state court post-conviction record (4D19-2730) and will cite to the page

  numbers on the bottom right of the record, which is consistent with the PDF

  numbering. An appendix has not been filed with this petition.

        Court Proceedings: The petitioner was arrested and charged with delivery of

  cocaine within 1000 feet of a school. He was convicted by jury and filed a motion

  for downward departure based upon his various medical conditions. The judge

  sentenced the petitioner to 15 years in prison, denying the petitioner’s motion for

  downward departure. As explained in claim one, the petitioner was denied due

  process because his attorney was forced to proceed to trial that same day, without

  adequate notice, and without his discovery from the previous lawyer. The trial

  explained below.
                                           7
Case 0:20-cv-60928-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 8 of 48




          The facts presented at trial were simple. The petitioner purportedly sold a

  “dime” of crack cocaine to a confidential informant within 1000 feet of a school.

  This is a first-degree felony, which the state tried to enhance by seeking to

  habitualize the petitioner. The informant did not testify at trial, but instead, a video

  recording of the alleged transaction was played for the jury. Detective Santiago, the

  handler of the confidential informant, also testified at trial. Santiago testified that

  the informant was fit with a camera and audio listening device. Santiago gave the

  informant money, checked her to see if she had any drugs on her and then sent her

  to conduct the drug transaction with someone named Charlie.

        This person named Charlie was not found so the informant purportedly

  purchased a dime of crack cocaine from the petitioner who, according to the state,

  was essentially captured on the recording. The admission of the recording was hotly

  contested by defense counsel. The trial court eventually ruled that the tape was

  admissible, but that some portions of the recording were required to be redacted.

        Specifically, the trial court expressly held that the informant’s statement to

  her handler (who she knew was monitoring the transaction via a listening device)

  that she bought the drugs from “Sam” – the petitioner - must be redacted. The

  prosecutor acknowledged the court’s order and indicated that he would comply. The

  court was adamant that the video had to be redacted:


                                             8
Case 0:20-cv-60928-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 9 of 48




             COURT:      Well, quite frankly, I’m not sure that any of
                         what she says prior to her having a
                         conversation - - in fact, I am quite sure of this.

                         Nothing that she says from the time that tape
                         shows her leaving the vehicle until she
                         actually has contact with Mr. Roberts would
                         be admissible.

                         It is all hearsay, if that is the basis of your
                         objection on that.

                         Now, the videotape, itself, the image, if you
                         will, would be admissible, but the audio
                         portion would not, up and until such time as
                         she has contact with Mr. Roberts and begins
                         a conversation with him.

                         At that point the audio becomes admissible,
                         and I would allow the audio, if you will, up
                         and to the point where she makes an
                         identification of Mr. Roberts, she calls him
                         Sam.
                         That is his first name, Samuel.

                         She said she was able to - - I forget her exact
                         words, but, buy from Sam.

                         And the statement of identification made
                         immediately after perceiving someone is an
                         exception to hearsay.

                         But at that point the audio would have to
                         terminate again, in other words, all of her
                         commentary as she is walking back towards
                         the undercover vehicle would be
                         inadmissible as hearsay.


                                          9
Case 0:20-cv-60928-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 10 of 48




        MR. STRAUSS: So what - - if I understand the Court’s ruling,
                     I will turn the volume off, or I suppose now
                     that it is the lunch break - -

                                       *****

        MR. STRAUSS: Thank you. So what I will do then is up until
                     the point that she makes contact with him, I
                     will turn the volume or the audio off.

               COURT: Okay.

        MR. STRAUSS: If that is okay with both the court and - -

              COURT:      Well, you understand my ruling, it is not
                          admissible.

                          How you accomplish that is up to you.

                          Okay.

                          But the audio portion, up until the time she
                          has contact with Mr. Roberts, and after her
                          statement of identification, if you will, as she
                          is walking back, is inadmissible.

                          That is my ruling.

                          How you accomplish that, is up to you.

                          If you choose to admit the tape at this point, I
                          will admit it over defense objection with that
                          provision.

                          So, if it is being admitted, depending on how
                          you intend to accomplish this, if you are
                          telling me you are just simply going to turn
                          the volume down, then if this case goes to the
                          jury and they desire to see that tape again,
                                          10
Case 0:20-cv-60928-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 11 of 48




                           then they will have to be played in open court
                           with the same, in the same manner, in other
                           words, with the turning the volume down.

                           Or you can edit it, at this point, and submit an
                           edited version.

        MR. STRAUSS: Since it is a break, I will do that. I will try to
                     do that.

                COURT: However, you want to do it.
                       But you understand my rulings with regard to
                       the audio?

        MR. STRAUSS: Yes, After the ID, anything after the ID, it is
                     Sam, it is out.

                COURT:     Yes.

        MR. STRAUSS: The audio is out.

             COURT: Correct.
        MR. STRAUSS: But the video stays in?

                COURT:     And everything up and until the point where
                           she makes contact with Mr. Roberts.

        MR. STRAUSS: Okay.

                COURT:     And it is actually part of the conversation.

        MR. STRAUSS: Okay. I’m satisfied with the court’s ruling on
                     that matter. Thank you, Judge.

  R:889-94. Unfortunately, when the recording was played for the jury in the State’s

  case in chief, the prosecutor did not stop the recording prior to the objectionable

  statements.
                                           11
Case 0:20-cv-60928-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 12 of 48




        This allowed the jury to hear the informant tell the detective that she bought

  the cocaine from Sam, the petitioner. The trial court acknowledged that this error

  took place and simply gave a futile curative instruction informing the jury to “please

  ignore that portion of the audio on the tape where the person is heard saying, I got a

  dime from Sam. Does everyone understand?” This failed to unring the bell of the

  damaging inadmissible evidence.

        Defense counsel did not move for a mistrial, nor did he discuss this option

  with the petitioner. The petitioner was unaware that he could ask for a mistrial. Had

  the petitioner been informed or made aware of his right to ask for a mistrial, then he

  would have moved for a mistrial. Defense counsel’s failure to inform the petitioner

  was deficient conduct because it deprived the petitioner of a new trial. There was a

  reasonable probability that the trial court would have granted the motion.

        A motion for mistrial would have been granted, as illustrated by the

  painstaking effort that the court made to ensure that the state did not present this

  testimony to the jury. (R:428-53). The court admonished the prosecutor prior to its

  admission to redact that portion of the recording because it went to the sole question

  presented to the jury – whether the petitioner sold the informant a dime of crack

  cocaine. Without a doubt, any curative instruction was futile. The jury could not

  simply “unring that bell”.


                                           12
Case 0:20-cv-60928-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 13 of 48




        Additionally, counsel’s failure to move for a mistrial deprived the petitioner

  of having this issue presented to the appellate court. Had a proper motion for mistrial

  been made and denied, then the issue would have been preserved. Had it been

  preserved and presented on appeal, there was a reasonable probability that it would

  have resulted in reversible error. Florida caselaw from the Florida Supreme Court

  acknowledges that this can form the basis of an ineffective counsel claim.

        During the course of the trial, the prosecutor elicited testimony from Detective

  Santiago that led to the inescapable inference that the informant was trustworthy and

  that she bought the crack cocaine from the petitioner. In addition to this testimony,

  the prosecutor also argued to the jury that the informant was reliable and therefore

  the petitioner was guilty. Counsel did not object to these comments made to the

  jury, despite the obvious bolstering that took place.

        At sentencing, defense counsel presented medical documentation and

  testimony regarding the various medical conditions of the petitioner. The state

  sought to habitualize the petitioner, but the court did not find that he was a habitual

  offender. The court nevertheless sentenced the petitioner to 15 years in prison. A

  direct appeal was filed and the mandate was issued on July 29, 2016. This timely

  motion therefore ensues.




                                            13
Case 0:20-cv-60928-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 14 of 48




                   AN EVIDENTIARY HEARING IS REQUIRED

        In a habeas corpus proceeding, the burden is on the petitioner to establish the

  need for a federal evidentiary hearing. See Chavez v. Sec'y, Fla. Dep't of Corr., 647

  F.3d 1057, 1060 (11th Cir. 2011). “In deciding whether to grant an evidentiary

  hearing, a federal court must consider whether such a hearing could enable an

  applicant to prove the petition's factual allegations, which, if true, would entitle the

  applicant to federal habeas relief.” Schriro v. Landrigan, 550 U.S. 465, 474 (2007)

  (citation omitted); Jones v. Sec'y, Fla. Dep't of Corr., 834 F.3d 1299, 1318-19 (11th

  Cir. 2016).

        “It follows that if the record refutes the applicant's factual allegations or

  otherwise precludes habeas relief, a district court is not required to hold an

  evidentiary hearing.” Schriro, 550 U.S. at 474. The pertinent facts of this case are

  not fully developed in the record – through no fault of the petitioner – as he requested

  an evidentiary hearing in the state court. Further, an evidentiary is required because

  if his allegation and assertions are true, then he would be entitled to Federal Habeas

  Relief. The record also does not refute or undermine the allegations made by the

  petitioner. As such, an evidentiary hearing is required. Buh v. Sec’y, Fla. Dep’t. of

  Corr., 2020 WL 1873298 * 9 (11th Cir. 2020) (explaining why evidentiary hearing

  was required).


                                            14
Case 0:20-cv-60928-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 15 of 48




                                    GROUND ONE

        THE PETITIONER WAS DEPRIVED OF HIS FUNDAMENTAL
        RIGHT TO DUE PROCESS UNDER THE FIFTH AMENDMENT TO
        THE U.S. CONSTITUTION AND RIGHT TO A FAIR TRIAL UNDER
        THE SIXTH AMENDMENT BECAUSE THE TRIAL COURT
        FORCED THE PETITIONER TO PROCEED TO TRIAL WITHOUT
        ADEQUATE NOTICE.

        The petitioner filed this claim in the State Court on the basis that the court’s

  sua sponte decision to begin a jury trial – without notice - violated the Petitioner’s

  right to due process and right to a fair trial under the Fifth and Sixth Amendments to

  the U.S. Constitution. R:17-20. The State court denied this claim without an

  evidentiary hearing. Relief is required because the State court’s decision involved

  an unreasonable application of clearly established Federal law regarding Due

  Process and the Right to a fair trial by the United States Supreme Court.

        Likewise, relief is required because the State Court’s decision is based on an

  unreasonable determination of the facts in light of the evidence presented in the State

  Court proceeding. Buhs v. Sec’y Dep’t of Corr, 2020 WL 1873298 (11th. Cir. April

  15, 2020). There has been no adjudication on the merits and thus, no deference is

  afforded. When this occurs, this court does not defer to the lower court’s findings.

        The record is clear that defense counsel appeared at a status hearing in the

  morning and was shockingly told by the judge that trial would begin hours later. In

  Broward county, it is irrefutable that a status hearing is not a precursor to trial that

                                            15
Case 0:20-cv-60928-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 16 of 48




  same day – a fact that was not disputed in the State Court. The failure to provide any

  notice – let alone proper notice - denied the Petitioner of his fundamental right to

  procedural due process, as well as his right to a fair trial, as guaranteed under the

  Due Process Clause of the U.S. Constitution, under the Fifth, Fourteenth and Sixth

  Amendments to the U.S. Constitution, as well in violation of Mathews v. Eldridge,

  424 U.S. 319, 348 (1976); Fuentes v. Shevin, 407 U.S. 67, 79 (2009); U.S. v. Kaley,

  579 F.3d 1246, 1262 (11th Cir. 2009).

  The Trial Court’s Sua Sponte Decision at the Status Hearing Forcing the
  Petitioner to Begin Trial the Same Day.

        The Petitioner was initially represented by court appointed attorney Mr.

  Conway. After five calendar call hearings, the matter was set for trial on August 25,

  2014. R: ix. New counsel Mr. Lopez filed a notice of appearance before the trial

  took place, but he was not available to take over the case. Mr. Conway remained as

  the petitioner’s lawyer and the trial began. The trial was interrupted during jury

  selection because the petitioner had a heart issue which caused him to be taken by

  ambulance to the hospital where he remained for two days. R: 561, 566. Thus, the

  first trial ended without a jury being sworn and the matter was set for a status hearing

  (not a calendar call) on September 15, 2014. R:559, 560–74.

        New counsel, Mr. Lopez, appeared at the status hearing as the defendant’s

  new attorney. The case was placed back on the docket as a status hearing. Mr. Lopez

                                            16
Case 0:20-cv-60928-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 17 of 48




  appeared for this status hearing and was forced by the court to proceed to trial. There

  was absolutely no notice given to defense counsel that a trial was being set that day

  or that it was imminent. The case was not set for calendar call, nor did the notice

  reflect anything different. In fact, defense counsel was not even provided with

  discovery in the case – a case where the state was seeking to habitualize the

  Petitioner for a first-degree felony charge, punishable by 30 years in prison.

        Mr. Lopez advised the court that he was never informed that a trial was going

  to start that day and that he received inadequate notice of trial. Lopez expressly

  informed the court that “I am not prepared to go to trial today”. Mr. Lopez explained

  that the Petitioner spent two days in the hospital after he went into “cardiac arrest”.

  He also explained that prior defense counsel did not provide him with discovery,

  which thereby prejudiced the petitioner in counsel’s performance and representation.

        Defense counsel was not ready, did not have discovery, and did not have

  adequate time to prepare for trial, thereby violating his Fifth Amendment right to

  due process. Memphis Light, Gas and Water Div. v. Craft, 436 U.S. 1, 14 & n. 15,

  98 S.Ct. 1554, 1563 & n. 15, 56 L.Ed.2d 30 (1978) (“The purpose of notice under

  the Due Process Clause is to apprise the affected individual of, and permit adequate

  preparation for, an impending hearing.” Lack of notice is likewise a structural error.

        Despite defense counsel’s multiple protests that he was not given any notice,

  the court set the trial only 4 hours later. Instead of scheduling the matter for another
                                            17
Case 0:20-cv-60928-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 18 of 48




  day, the Judge sua sponte forced new counsel to start trial that day without any notice

  and before new counsel had received all of the discovery:

                COURT: Do I have a case I am going to try this afternoon?
                       Are we picking a jury on something?
        PROSECUTOR: Judge, we have to resume Sam Roberts.
                    We began picking it.
                    We just never really finished it.
                    We were in voir dire and he had, I think, a cardiac
                    arrest or something.
                 COURT: That is right.
         PROSECUTOR: I don’t know who is trying it, if it is Sean or Lopez.
  DEFENSE COUNSEL: We are here for a status.
                                 *****
                 COURT: Are we set for a status today?
  DEFENSE COUNSEL: We sure are.
        PROSECUTOR: It is set - -
                COURT: Are you trying it Sam? Are you taking over the
                       case?
  DEFENSE COUNSEL: I am not trying it today, though.
            COURT: Well, you would be, I think.
  DEFENSE COUNSEL: I don’t think so. I think we are scheduled for a
                   status.
            COURT: Are we set for a status today?
  DEFENSE COUNSEL: We sure are.
      PROSECUTOR: It is set - -
  DEFENSE COUNSEL: Mr. - -
        PROSECUTOR: I’m sorry, I don’t mean to interrupt you.
                COURT: But I have a jury panel. I have a jury panel
                       available, and, look, it is not the state’s fault that
                       there was this issue with regard to your client.
  DEFENSE COUNSEL: No, no.             My client is very ill, Judge.        He is
                                            18
Case 0:20-cv-60928-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 19 of 48




                          terminally - -
                COURT: I understand. But that is not the State’s fault.
  DEFENSE COUNSEL: I understand.
           COURT: Is he enough to proceed?
  DEFENSE COUNSEL: No. He is under a doctor’s care.
                          He has an appointment on Friday.
                COURT: Where is he today?
  DEFENSE COUNSEL: He is present.
          PETITIONER: Right here.
               COURT: Where? Come forward, please.
  DEFENSE COUNSEL: I Apologize, Judge, and I don’t mean to interrupt
                   what is going on.

              COURT:      No, that is okay. I am just trying to sort out. Can you
                          give me two minutes, guys? Let me figure if I am
                          going to trial. If I’m not going to trial, maybe we
                          can do this this afternoon.
                                       *****

               COURT: Okay.
                          What does that mean he is under a doctor’s care?
                          First off, where is Mr. Conway?
  DEFENSE COUNSEL: Mr. Conway is on his way. I spoke to him this
                   morning. I crossed paths with him in the hallway.
                          He is supposed to be turning over the remaining
                          discovery.
                                           *****

  DEFENSE COUNSEL: Judge, with all due respect, and my client does have
                   a privilege of asserting his right to remain silent. We
                   are here for a status conference.
               COURT: We are picking a jury at 1:30.
  DEFENSE COUNSEL: We are here for a status conference.

                                           19
Case 0:20-cv-60928-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 20 of 48




               COURT: No, we are picking a jury at 1:30.
  DEFENSE COUNSEL: Judge, I don’t have the discovery. Mr. Conway held
                   onto it.
               COURT: I explained this to you before, Mr. Lopez.
  DEFENSE COUNSEL: No.
            COURT: The realty is this, okay. You took over this case at
                   the last minute. You did that at Mr. Robert’s
                   request. He had a perfectly goo lawyer with Mr.
                   Conway’s who was ready to proceed. That is fine.
                   It is his choice. That is fine. But it puts you in this
                   position and that is not an issue for me.
          PETITIONER: I just want to know - -
  DEFENSE COUNSEL: Judge, I am not prepared to go to trial today.
          PETITIONER: I do not want Mr. Conway representing me.
  DEFENSE COUNSEL: I am not prepared to go to trial.
            COURT: I am not going to debate this with you.
  DEFENSE COUNSEL: How could you schedule a status conference and cut
                   him.
               COURT: Look I set - -
  DEFENSE COUNSEL: First of all, he was hospitalized. I agree with you. I
                   was ready to give his funds bac, et cetera. He went
                   into cardiac arrest. He was taken by ambulance to
                   the hospital. He was hospitalized for two days after
                   the scenario that took place in the picking of the
                   jury. I don’t know what happened but I know he is
                   under a doctor’s care. I thought we would have a
                   status conference and, apparently, Mr. Conway
                   didn’t turn over the discovery to me because
                   apparently there is some glitz because he couldn’t
                   read the stipulation execution document. So he
                   didn’t’ give me back the discovery because he
                   didn’t know what his obligation was. So were are
                   here today on a status conference to see how Mr.
                   Roberts is doing. I didn’t know we were scheduled
                   for trial.
                                        20
Case 0:20-cv-60928-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 21 of 48




               COURT: I am picking a jury this afternoon.
  DEFENSE COUNSEL: I had no idea and I didn’t prepare and I don’t have
                   the documents from Mr. Conway.
                COURT: I need you here at 1:30 with you client to pick a jury.
                       Okay. Now, all we are going to do today -- .
  DEFENSE COUNSEL: I am not sure, Your Honor.
            COURT: All we are going to do today is pick a jury.
  DEFENSE COUNSEL: Okay, but I don’t have the discovery. I never did.
                   All I had was the copy of the videotape.
            COURT: Do you have discovery?
         PROSECUTOR: Yes. I will provide him with a copy.
                COURT: Give it to him right now. Right now.
                                    *****

               COURT: You are going to get discovery right now from the
                      State.
  DEFENSE COUNSEL: But how fair is that? We are talking about A, I am
                   not noticed.
               COURT: I think that it is fair and just and I will put it on the
                      record why. Okay. Once again, Mr. Roberts did
                      this to you, and to himself. He decided at the last
                      minute to let a perfectly competent lawyer - -
        PETITIONER:       No, he is not competent. No, he is not.
              COURT:      Mr. Roberts, I’m not prepared to debate this with
                          you.
        PETITIONER:       He is not competent.
              COURT:      In my judgment Mr. Conway was rendering
                          effective assistance of counsel and doing what he
                          thought was acceptable and best. Okay. That is this
                          court’s opinion.

                                    *****

  DEFENSE COUNSEL: We don’t. But my only problem is I don’t have
                   discovery. You are giving me discovery today
                                         21
Case 0:20-cv-60928-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 22 of 48




                             forcing me into trial this afternoon.
                    COURT: 1:30 we are picking a jury.
  DEFENSE COUNSEL: I don’t know what kind of more reversible error can
                   you make?
                    COURT: I guess you will be making your argument to the
                           Fourth.
  DEFENSE COUNSEL: I guess I will. But the problem is is that - -
            COURT: 1:30 trial. We are picking a jury.
  DEFENSE COUNSEL: Yes. See you at 1:30, Judge.

  R: 560–73. Counsel picked the jury hours later that afternoon.

        Not surprisingly, the Petitioner was convicted as charged. In order to prevail

  on this claim, it was not necessary to show that a different outcome would have

  occurred had the Petitioner had proper and adequate notice. Nor is it significant that

  the picking of the jury began on different days. Indeed, many scholars and lawyers

  alike believe that cases are won and lost at the jury selection phase – a critical phase

  where a lawyer must be prepared and familiar with the case (counsel did not have

  discovery yet).

          Requiring defense counsel to pick a jury with four hours’ notice in a case

  where the Petitioner was facing a first-degree felony with the possibility of being

  habitualized deprived the Petitioner of his constitutional right to procedural due

  process under the Fifth Amendment to the U.S. Constitution. See generally Mullane

  v. Central Hanover Bank & Trust Co., 339 U.S. 306, 314, 70 S.Ct. 652, 657, 94

  L.Ed. 865 (1950); Brouard v. McClean, 753 So.2d 601 (Fla. 4th DCA 2000)
                                            22
Case 0:20-cv-60928-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 23 of 48




  (requiring a new hearing after finding overnight notice to suspend child visitation of

  husband violated right to procedural due process); Crepage v. City of Lauderhill,

  774 So.2d 61 (Fla. 4th DCA 2000) (finding that 24-hour notice of adversarial hearing

  in forfeiture case was unreasonable and constituted a violation of procedural due

  process). The error is a structural error which does not require an actual showing of

  prejudice.

        Indeed, other cases have also held that even a 24-hour notice is unreasonable

  and constitutes a violation of procedural due process. Legal Experts, PL v. Tryzbiak,

  970 So.2d 893 (Fla. 5th DCA 2007) (notice of hearing served with a 24-hour notice

  was unreasonable and failed to afford procedural due process). Here, defense

  counsel did not have discovery, nor was he given any notice at all that the status

  hearing was a 4-hour prelude to the beginning of jury selection. Defense counsel

  expressly advised the court that “I am not prepared to go to trial.” This is not simply

  an instance where a Petitioner was denied a continuance at the time of trial. This is

  the total lack of notice for a Petitioner facing a tremendous sentence. This also

  deprived the petitioner of his Sixth Amendment right to a fair trial with prepared

  counsel.

        The failure to consider the claim likewise constituted a due process

  violation: The post-conviction court denied this claim on the basis that it should

  have been raised on direct appeal. The appellate court affirmed without giving a
                                            23
Case 0:20-cv-60928-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 24 of 48




  written opinion, thereby making it impossible to determine whether the state

  appellate court agreed with the trial court or simply denied the claim on the merits.

  However, Fla. R. Crim. P. 3.850(a)(1) requires the post-conviction court to consider

  constitutional claims to be raised in a motion for post-conviction relief even if it

  could have been raised on direct appeal. The court wrongfully denied this claim on

  this basis.

         The State court failed to follow its own rule - 3.850(a)(1) - and thus, this

  likewise violated the Petitioner’s right to due process under the Fifth Amendment to

  the US and Florida Constitutions. The petitioner attempted to challenge the denial

  of a Federal constitutional violation and thus, the state’s misapplication of the rule

  infringed on the petitioner’s Federal Due Process rights. The petitioner also cited to

  an analogous case, Johnson v. State, 128 So. 3d 155 (Fla. 2d DCA 2013), which

  demonstrates that the claim—a constitutional claim—was proper to raise under

  3.850(a)(1), and that the claim did not need to be raised on direct appeal, even if it

  could have been raised.

         In Johnson, the post-conviction court denied Johnson’s claim on the basis that

  it was procedurally barred because he could have raised the claim on direct appeal.

  Id. The Second District reversed and held that under Fla. R. Crim. 3.850(a)(1), the

  petitioner could raise this issue because it involved a constitutional substantive due

  process claim. Id. at 156–57. Importantly, the court determined that the claim was
                                           24
Case 0:20-cv-60928-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 25 of 48




  not procedurally barred even though the petitioner actually could have raised the

  claim on direct appeal. Id. at 157 (“[W]hile Johnson could have raised his Giglio

  claim on direct appeal, he did not”).

        Other cases likewise recognize that a constitutional claim can be raised for the

  first time in a state 3.850 motion, such as a double jeopardy violation. Kerrin v. State,

  8 So.3d 395 (Fla. 1st DCA 2009) (double jeopardy claim was cognizable in motion

  to vacate, set aside, or correct sentence); see also Boles v. Secretary, Dept. of

  Corrections, 2014 WL 4211310, n. 9 (M.D. Fla. 2014). This is true even though it

  can also be raised for the first time in a direct appeal. Honaker v. State, 199 So. 3d

  1068, 1070 (Fla. 5th DCA 2016) (double jeopardy violation can be raised for the

  first time on appeal because it amounts to fundamental error).

        As such, the Petitioner’s constitutional right to procedural and substantive due

  process were violated because he was not given notice that he was proceeding to

  trial four hours later after appearing for a hearing that was irrefutably scheduled in

  order to get a simple status. He was also denied his right to a fair trial and effective

  and prepared counsel – both under the Sixth Amendment. The post-conviction

  court’s failure to consider this claim on the merits, contrary to Rule 3.850(a)(1),

  deprived the Petitioner of his right to procedural and substantive due process under

  the Fifth and Fourteenth Amendments to the U.S. Constitution.


                                             25
Case 0:20-cv-60928-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 26 of 48




                                    GROUND TWO

        DEFENSE COUNSEL WAS INEFFECTIVE FOR FAILING TO
        MOVE FOR A MISTRIAL WHEN THE PROSECUTOR
        VIOLATED THE COURT’S ORDER TO MUTE THE
        INADMISSIBLE STATEMENTS ON THE VIDEOTAPE WHEN
        PUBLISHING IT TO THE JURY.

        The petitioner filed this claim in the State Court on the basis that counsel was

  ineffective under Strickland and the Sixth Amendment for failing to request a

  mistrial after the state violated a pre-trial order. R:21-27. The order excluded the

  non-testifying informant’s statement to the detective who was listening live to an

  audio feed that she bought the drugs from the petitioner. The State court denied this

  claim without an evidentiary hearing. Relief is required because the State court’s

  decision involved an unreasonable application of Strickland and its progeny, clearly

  established federal law by the United States Supreme Court.

        Likewise, relief is required because the State Court’s decision is based on an

  unreasonable determination of the facts in light of the evidence presented in the State

  Court proceeding. Buhs v. Sec’y Dep’t of Corr, 2020 WL 1873298 (11th. Cir. April

  15, 2020). There has been no adjudication on the merits and thus, no deference is

  afforded. When this occurs, this court does not defer to the lower court’s findings.

        Defense counsel knew that the taped drug transaction was the most important

  and most incriminating piece of evidence at trial. Defense counsel was aware that

  the recording contained objectionable statements and hearsay that were intentionally
                                            26
Case 0:20-cv-60928-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 27 of 48




  made by the confidential informant in a conversation to the monitoring detective.

  The trial court expressly ordered the state not to play those portions, as illustrated by

  the court’s lengthy and adamant discussion about it. The court instructed the state

  on two separate occasions to make sure that this was excluded. The state indicated

  that it would comply.

         Despite the court’s express admonishment, the State played the objectionable

  portion to the jury. This was especially prejudicial because this portion allowed the

  jury to hear testimony from the CI to the Detective that she received the drugs from

  Sam:

                      I was misinformed like a bitch, but I got Sam.
                      Charlie wasn’t there. But I got a dime from
                      Sam.

  (R:262). The prosecutor failed to redact this critical portion of the testimony that was

  ordered to be removed, in clear violation of the court order.

         Instead of asking for a mistrial, counsel simply agreed to a typical curative

  instruction advising the jury to disregard that portion of the tape, informing the jury

  to “please ignore that portion of the audio on the tape where the person is heard

  saying, I got a dime from Sam. Does everyone understand?” R:263. This curative

  instruction failed to unring the bell of this prejudicial evidence. Melehan v. State,

  126 So. 3d 1118, 1125 (Fla. 4th DCA 2012) (recognizing that although a curative

  instruction will generally obviate the necessity of a mistrial, “there are times when a
                                             27
Case 0:20-cv-60928-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 28 of 48




  curative instruction is not sufficient ‘to unring the bell,’ and a new trial is required”).

  This was one of those times.

        Defense counsel did not discuss the option of moving for a mistrial with the

  Petitioner, nor did defense counsel ask for a mistrial. This curative instruction could

  not cure the error and in fact, exacerbated it. It would be an exercise in futility to

  expect the jury to “ignore that portion of the audio on the tape where the person is

  heard saying, I got a dime from Sam.” The absurdity is akin to asking the jury to

  ignore a defendant’s statement that h/she was guilty of committing the crime

  charged. This rendered counsel ineffective under the Sixth and Fourteenth

  Amendments to the U.S. Constitution, as well as under Strickland.

        Counsel was ineffective because, had he requested a mistrial, there was a

  reasonable probability that the motion for mistrial would have (and should have)

  been granted. Had the Petitioner been advised of the option to move for a mistrial,

  the Petitioner would have requested the court to grant the mistrial. Indeed, had

  defense counsel properly assessed the significance of the prejudicial evidence that

  should have been excluded, then he would have moved for a mistrial. The petitioner

  was prejudiced because there was a reasonable probability that it would have been

  granted.

        Caselaw recognizes the prejudicial effect of when a motion in limine of this

  magnitude is violated, thereby demonstrating that the mistrial would have been
                                              28
Case 0:20-cv-60928-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 29 of 48




  granted. In Nunez v. State, 109 So. 3d 890 (Fla. 3d DCA 2013), a pretrial motion in

  limine had been granted to exclude portions of a forensic interview of the minor

  victim. Id. at 892. Against the trial court’s order, the State introduced an unredacted

  version of the interview to the jury. Although defense counsel objected to its

  introduction and spoke loudly over the audio in an attempt to prevent the jury from

  being contaminated by the unredacted portions, the jury inevitably could not ignore

  the portions that they had heard. Id. at 892–93.

        After the objection had been sustained and the judge ordered the State to “skip

  over that section” of the interview, the jury then requested to view the entire

  interview without redactions, which the court allowed. Id. The court held that

  allowing the interview to be viewed in its entirety was harmful error and remanded

  for a new trial. Id. at 893. Allowing the jury to hear the redacted portion, as in

  Roberts’ case, prejudiced the defendant.

        In Seymour v. State, 187 So. 3d 356 (Fla. 4th DCA 2016), Seymour was

  observed by officers on surveillance video running down a street clutching

  something underneath his shirt; another witness stated that, although unsure, he

  believed the object “looked like a pistol.” Id. at 358. Both parties agreed that the

  witnesses would not testify that the object concealed in the defendant’s shirt was a

  firearm. Id.


                                             29
Case 0:20-cv-60928-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 30 of 48




        Despite the agreed upon motion in limine, the State presented the surveillance

  tape to the jury and an officer testified that the defendant was, in fact concealing a

  firearm under his shirt. Id. Defense counsel’s objection to the officer’s statement

  was overruled, and the defendant was convicted and sentenced to twenty years in

  prison. Id.

        The Fourth District found that the object concealed in the defendant’s shirt

  was impossible for anyone to definitively identify, and the officer was not qualified

  to interpret the object in the video. Id. at 359. The court held that allowing the

  statement to be introduced to the jury over objection was an egregious error because

  the State and the defendant had agreed, prior to trial, that “there would not be ‘any

  interpretation [at trial] from the police officers of what they believed the video

  shows.’” Id. The conviction was reversed and the issue remanded for a new trial

  because the error was not harmless. Id.

        Here, had defense counsel originally sought a mistrial when the unredacted

  audio tape was published, rather than simply agree to a curative instruction, then the

  trial court would have granted the motion due to the grossly negligent conduct of the

  prosecutor.1 The trial judge was a no-nonsense type of judge who made it a point to



  1
    The petitioner does not have to show that the trial court would have granted the
  motion for mistrial. Under Strickland, the defendant only has to show that there was
  a reasonable probability that the motion would have been granted.
                                            30
Case 0:20-cv-60928-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 31 of 48




  explain to the prosecutor that the court’s order cannot be violated. The state’s

  argument that the motion would have been denied is flawed because it looks at this

  issue in the scope of the entire trial, not at the point of the trial where the violation

  took place.

        Critically, this harmful testimony took place during the testimony of Det.

  Santiago, the first law enforcement presented to the jury. He was the second witness

  called at trial by the state; the first witness was merely the assistant principal of the

  elementary school who presented very brief testimony. Surely, there was a

  reasonable probability that the trial court would have granted the motion for mistrial

  after the state violated its order during the first law enforcement witness.

         An evidentiary hearing is required is required in order to determine 1)

  whether the failure to move for a mistrial was a strategic decision and 2) whether the

  act or omission, if deemed strategic, was a reasonable decision. Goforth v. State, 15

  So.3d 786 (Fla. 5th DCA 2009) (evidentiary hearing required in order to determine

  why counsel failed to move for a mistrial); Plez v. State, 6 So.3d 1255 (Fla. 3d DCA

  2009) (reversing summary denial of the Petitioner’s claim based upon ineffective

  assistance of counsel for failing to object or move for a mistrial based upon improper

  testimony by detective).

         The claim presented is a viable claim for relief and falls within the gambit of

  when an evidentiary hearing is required. See Sierra v. State, 230 So.3d 48 (Fla. 2d
                                             31
Case 0:20-cv-60928-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 32 of 48




  DCA 2017) (counsel’s failure to move for a mistrial constituted ineffective

  assistance of counsel because, even though trial court determined that counsel’s

  decision was strategic, the strategic decision was patently unreasonable under the

  facts and circumstances of the case).

        To be sure, counsel was ineffective for failing to ask for a mistrial, as well as

  failing to advise the Petitioner of the option of requesting the motion. Allowing the

  jury proceed after hearing this objectionable testimony is deficient conduct that

  prejudiced the Petitioner. The jury was allowed to hear evidence from the

  confidential informant that went to the crux of the entire case – that she bought drugs

  from the Petitioner. A mistrial would have been desirable, especially since defense

  counsel sought to continue the trial because he was not ready to proceed since he

  was recently retained to handle the case. Only an evidentiary hearing can resolve

  this issue. Goforth, 15 So. 3d at 790; Sierra, 230 So.3d 48.

        Further, in this situation, the requirements of Strickland are met by simply

  showing that there is a reasonable probability that the court would have granted the

  motion had the Petitioner requested it. There is no requirement that the Petitioner

  demonstrate that he would be acquitted or fared better at a new trial. This argument

  is supported by Middleton v. State, 41 So.3d 357 (Fla. 1st DCA 2010), which held

  that the defendant satisfied the prejudice prong of the test for ineffective assistance


                                            32
Case 0:20-cv-60928-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 33 of 48




  by showing that he would have requested, and been granted, a mistrial.2 See also

  Garrido v. State, 162 So.3d 1069 (Fla. 4th DCA 2015) (counsel ineffective for not

  accepting mistrial or continuance).

        In Middleton, the defendant proceeded to trial with eleven jurors in a capital

  murder case. Defense counsel failed to advise the defendant that he could move for

  a mistrial, which the defendant testified at the 3.850 hearing that he would have

  requested the mistrial had he been informed. Id. at 359. Defense counsel also

  submitted an affidavit stating that he believed that the defendant would have moved

  for a mistrial. The trial court denied the motion, finding that the prejudice prong

  under Strickland required that the defendant show that the outcome of the trial would

  have been different. Id.

        However, the Middleton court held that all that was required was a showing

  that the motion for mistrial would have been granted, not a better outcome at a later

  trial. Importantly, the prejudice prong of Strickland does not require a showing that

  the motion for mistrial in the Petitioner’s case be granted, but instead, only a

  reasonable probability. The Middleton court used language that indicated that the

  defendant met the prejudice prong because he demonstrated that the motion would


  2
   Although Middleton was decided because the defendant would have been granted
  a mistrial, it did not deviate or change the Strickland standard and require that the
  Petitioner prove that the mistrial would have been granted. The Middleton court
  simply used this language because it was a fact, not because it was the standard.
                                           33
Case 0:20-cv-60928-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 34 of 48




  have been granted. This language was not meant to, nor could it, change the

  “reasonable probability” prong of Strickland, which never demands this higher

  standard.

        Here, the Petitioner would have requested the mistrial on both occasions had

  counsel properly advised him – as in Middleton – of the other error(s) that took place

  at trial, which are set forth in this motion. As such, because the Petitioner would

  have requested the mistrial and because there was a reasonable probability that the

  trial judge would have granted it, a new trial is required. Although not required to

  be shown, the judge’s actions of repeatedly admonishing the state to redact the

  objectionable portion of the tape supports the Petitioner’s assertion that there was a

  reasonable probability that the motion for mistrial would have been granted.

  Counsel was also ineffective for failing to preserve the issue for appeal, which
  would have resulted in reversal.

        Counsel’s failure to move for a mistrial was also deficient under Strickland

  because counsel’s omission deprived the Petitioner of his ability to appeal if the trial

  court denied the motion. The Florida Supreme Court held that the failure to preserve

  an issue for appeal can constitute ineffective counsel under Strickland. See Monroe

  v. State, 191 So.3d 395, 403 (Fla.2016) (“the failure to properly preserve an

  otherwise clear error may constitute ineffective assistance of counsel cognizable on

  direct appeal”). Had the issue been preserved, there was a reasonable probability that

                                            34
Case 0:20-cv-60928-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 35 of 48




  it would have been reversed on appeal. Counsel was ineffective and an evidentiary

  hearing is required.

                                   GROUND THREE

        DEFENSE COUNSEL WAS INEFFECTIVE FOR FAILING TO
        OBJECT TO THE PROSECUTOR’S BOLSTERING OF THE
        CONFIDENTIAL INFORMANT.

        The Petitioner was deprived of effective assistance of counsel, as guaranteed

  under the Sixth and Fourteenth Amendments to the U.S. Constitution, as well as

  under Strickland, for failing to object to the improper bolstering of the Confidential

  Informant. Counsel failed to properly and timely object to the prosecutor’s clever

  bolstering of the informant who did not testify at trial. The credibility of the

  informant was critical because she was the person who purportedly engaged in the

  drug transaction with the Petitioner.

        The petitioner filed this claim in the State Court on the basis that counsel was

  ineffective under Strickland and the Sixth Amendment for failing to request a

  mistrial after the state violated a pre-trial order. R:27-30. The State court denied this

  claim without an evidentiary hearing. Relief is required here because the State

  court’s decision involved an unreasonable application of Strickland and its progeny

  - clearly established federal law by the United States Supreme Court.

        Likewise, relief is required because the State Court’s decision is based on an

  unreasonable determination of the facts in light of the evidence presented in the State
                                             35
Case 0:20-cv-60928-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 36 of 48




  Court proceeding. Buhs v. Sec’y Dep’t of Corr, 2020 WL 1873298 (11th. Cir. April

  15, 2020). There has been no adjudication on the merits and thus, no deference is

  afforded. When this occurs, this court does not defer to the lower court’s findings.

        Counsel was ineffective because he failed to timely object to the following

  testimony, along with the statements made by the prosecutor in closing argument,

  which clearly conveyed to the jury that the informant was truthful, reliable and

  informed the detective that she bought the crack cocaine from the Petitioner:

               Q: Okay. There came a point in time after the transaction
                  where you would take – where, obviously, you would
                  speak with the informant because you were not
                  capable of actually seeing what took place on the
                  video; correct?
               A: Correct.
               Q: Did you ask the informant before looking at the video
                   what happened inside the apartment?
               A: Yes. I took a statement from the informant after the
                  transaction took place.
               Q: And was that statement consistent with what took place
                  on the video?
               A: After reviewing the video, the statement was completely
                 consistent with what took place.




                                           36
Case 0:20-cv-60928-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 37 of 48




  (R:282). Defense counsel failed to preserve the issue and did not object until after

  the next question was posed, which was “Was it at that time that you paid the

  informant?” R:282.3

        The failure to object was of course compounded when defense counsel failed

  to object to the prosecutor informing the jury that the informant was reliable:

                            Ladies and gentlemen of the jury, there is
                            your case right there.
                            Now, some of you might be saying, well, wait
                            a minute, Mr. Strauss, why can’t I see the
                            dime?
                            Why can’t I see it?
                            Where is it?
                            Prove it to me.
                            Well, you have to rely on your common
                            sense, now. This is where you as jurors come
                            together and use your common sense.
                            You didn’t hear from an informant because
                            that informant is confidential.
                            And the reason they are confidential is so
                            they can continue to remain confidential.
                            So what did the government do?
                            Well, they gave you an officer who said, I
                            searched her. I gave her $10.
                            She has been proven to be reliable.


  3
    The attorney general’s office also acknowledged in its Answer Brief that the
  objection was lodged in an untimely manner and therefore not preserved.
                                              37
Case 0:20-cv-60928-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 38 of 48




                            She went, came back.
                            End of story.
                            That is it.
                            That is the government’s case.
  R:344-45. This improper argument clearly compounded counsel’s failure to object

  to the testimony, and also was objectionable itself.

         Counsel was ineffective for failing to timely object to this improper line of

  questioning, as well as in closing argument. It is improper to inform a jury that the

  informant is reliable, which amounts to improper bolstering of a state witness, as in

  the similar case of Jennings v. State, 2020 WL 1873228 (Fla. 4th DCA 2020)

  (granting new trial based on detective’s improper vouching of non-testifying

  informant by calling informant reliable); see also Page v. State, 733 So.2d 1079 (Fla.

  4th DCA 1999) (granting new trial when detective informed jury that informant was

  reliable).

         First, counsel failed to obtain a correct ruling on the matter because the

  objection lodged was not applicable to the question pending. This prevented the

  court from giving a limiting instruction or seeking a mistrial. See Burford v. State, 8

  So.3d 478 (Fla. 4th DCA 2009) (Defense counsel must object to improper comments

  “in order to allow a curative instruction or admonishment to counsel”). This likewise

  applies to improper testimony.


                                            38
Case 0:20-cv-60928-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 39 of 48




        The combination of this prejudicial impact of this testimony and the closing

  argument compounded the error. This combined bolstering was prejudicial because

  counsel argued that the handler of the informant was a male and therefore, the

  detective failed to conduct a thorough and more intrusive search of the female

  informant for drugs or money.

        Here, the inescapable conclusion from the improper testimony clearly

  conveyed to the jury that the informant told the detective that the Petitioner sold her

  the crack cocaine. The specific questions asked, especially the questions leading up

  to the question asking whether the informant’s version was consistent with the

  recording, clearly conveys this message. See Geissler v. State, 90 So.3d 941 (Fla. 2d

  DCA 2012) (even “if the expert does not comment directly on the child victim's

  credibility, expert testimony is improper if the juxtaposition of the questions

  propounded to the expert gives the jury the clear impression that the expert believed

  that the child victim was telling the truth.”). This testimony, especially when

  combined with the other errors, such as the informant’s statement that the jury was

  told to simply ignore, prejudiced the Petitioner.




                                            39
Case 0:20-cv-60928-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 40 of 48




                                   GROUND FOUR

        THE PETITIONER’S FAILURE TO FILE A MOTION TO MITIGATE
        SENTENCE WAS NOT KNOWINGLY, INTELLIGENTLY AND
        VOLUNTARILY MADE UNDER THE DUE PROCESS CLAUSE OF
        THE U.S. CONSTITUTION.

        The petitioner filed this claim in the State Court on the basis that his decision

  was not knowingly, voluntarily and intelligently waived under the Due Process Fifth

  Amendment to the U.S. Constitution. R:12-17. The State court denied this claim

  without an evidentiary hearing. Relief is required here because the State Court’s

  decision involved an unreasonable application of clearly established federal law

  pertaining to the Fifth Amendment to US Constitution and the requirements that

  decisions be made voluntarily under United States Supreme Court precedent.

        Likewise, relief is required because the State Court’s decision is based on an

  unreasonable determination of the facts in light of the evidence presented in the State

  Court proceeding. Buhs v. Sec’y Dep’t of Corr, 2020 WL 1873298 (11th. Cir. April

  15, 2020). There has been no adjudication on the merits and thus, no deference is

  afforded. When this occurs, this court does not defer to the lower court’s findings.

        The petitioner hired counsel to represent him after the Petitioner’s direct

  appeal was denied in order to file a motion for post-conviction relief. Counsel was

  retained within the 60-day time period to file a motion to mitigate sentence under

  Fla. R. Crim. P. 3.580 after the issuance of the mandate on July 29, 2016. However,

                                            40
Case 0:20-cv-60928-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 41 of 48




  the Petitioner was not advised that a motion to mitigate sentence could be filed by

  counsel or the Petitioner, nor was the Petitioner aware that this type of motion could

  be filed. Had the Petitioner known that he could have filed this motion, he would

  have done so. The Petitioner was entitled as a matter of law to have a motion filed

  and have it considered by the trial court.

        Had counsel advised the Petitioner, or had the petitioner been aware, that this

  motion could have been filed, then the Petitioner would have advised counsel to file

  the motion, which counsel would have filed in a timely manner. Alternatively, the

  Petitioner would have timely filed it pro-se.4 The motion would have contained

  arguments argued that mitigation was warranted, the sentence was too harsh in light

  of the petitioner’s medical conditions and that he should be sentenced to more than

  the lowest permissible sentence, which was only 52 months.

        Likewise, the petitioner would have also argued that mitigation was

  warranted, especially in light of the deficient acts of counsel alleged in the state post-

  conviction motion. See Torrealba v. State, 882 So.2d 408 (Fla. 3d DCA 2004)

  (motion to mitigate sentence under 3.800 (c) was filed, arguing, inter alia, that

  ineffective assistance of counsel warranted mitigation). The motion would have also



  4
    Since counsel did not file a notice of appearance, the court would have been
  required to accept the motion as a proper and timely motion. It would not have been
  a nullity and would have been considered by the court.
                                               41
Case 0:20-cv-60928-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 42 of 48




  argued that defense counsel was not prepared due to the improper notice. Of course,

  this rule allows for mitigation for any reason (even if the court simply thought the

  previous sentence was too harsh) so these grounds did not have to be proven as if

  the petitioner was seeking a downward departure.

        The Petitioner recognizes that a motion to mitigate under rule 3.800(c) is a

  collateral proceeding and thus, counsel cannot be deemed ineffective since the

  Petitioner had no right to counsel for this collateral proceeding. However, this claim

  is not predicated on counsel’s failure to render effective assistance, but instead, it is

  a separate and distinct claim of involuntariness wholly apart from a claim of

  ineffective counsel under the Sixth Amendment. See Panchu v. State, 1 So.3d 1243

  (Fla. 4th DCA 2009); Brazeail v. State, 821 So.2d 364 (Fla. 1st DCA 2002)

  (recognizing the difference between a claim of involuntariness in the context of a

  plea and a claim grounded on ineffective assistance of counsel); see also Yeomans

  v. State, 172 So.3d 1006 (Fla. 1st DCA 2015).

        Instead, as argued to the State court, the claim is based on a violation of the

  Petitioner’s right to Due Process, as well the principles set forth in Brady v. United

  States, 397 U.S. 742 (1970); North v. Alford, 400 U.S. 25 (1970); McMann v.

  Richardson, 397 U.S. 759 (1970); Boykin v. Alabama, 395 U.S. 238 (1969). Indeed,

  this presents a federal claim because the Petitioner forfeited a proceeding that he was


                                             42
Case 0:20-cv-60928-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 43 of 48




  entitled to utilize and have the court consider. His failure to file the motion was not

  knowingly forfeited.

           Although the petitioner was not entitled to counsel for the proceeding, he was

  still entitled as a matter of right to file a motion under Fla. R. Crim. P. 3.800(c),

  which gives the court discretion to mitigate the petitioner’s sentence for any reason.

  The Court’s decision in Lee v. United States, 137 S.Ct. 1958 (2017), provides a

  similar analysis to be used to determine whether his failure to file the motion was

  knowingly made since it resulted in a forfeiture of a proceeding that he was entitled.5

            The Supreme court recognized that it is the denial of a proceeding that a

  Petitioner was entitled to – regardless of result – that is relevant, not the probability

  of being granted:

                 But in this case counsel's “deficient performance
                 arguably led not to a judicial proceeding of disputed
                 reliability, but rather to the forfeiture of a
                 proceeding itself.” Flores–Ortega, 528 U.S., at 483,
                 120 S.Ct. 1029. When a Petitioner alleges his
                 counsel's deficient performance led him to accept a
                 guilty plea rather than go to trial, we do not ask
                 whether, had he gone to trial, the result of that trial
                 “would have been different” than the result of the
                 plea bargain. That is because, while we ordinarily
                 “apply a strong presumption of reliability to judicial
                 proceedings,” “we cannot accord” any such
                 presumption “to judicial proceedings that never
                 took place.” Id., at 482–483, 120 S.Ct. 1029
                 (internal quotation marks omitted).

  5
      Lee involves a Sixth Amendment Claim, but it is not relied on for that purpose.
                                              43
Case 0:20-cv-60928-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 44 of 48




               We instead consider whether the Petitioner was
               prejudiced by the “denial of the entire judicial
               proceeding ... to which he had a right.” Id., at 483,
               120 S.Ct. 1029. As we held in Hill v. Lockhart,
               when a Petitioner claims that his counsel's deficient
               performance deprived him of a trial by causing him
               to accept a plea, the Petitioner can show prejudice
               by demonstrating a “reasonable probability that, but
               for counsel's errors, he would not have pleaded
               guilty and would have insisted on going to trial.”
               474 U.S., at 59, 106 S.Ct. 366.

  Lee, 137 S. Ct. at 1965 (emphasis added).6

        Thus, the Petitioner did not knowingly waive his right to this proceeding. The

  proper remedy is for this Honorable Court to allow the Petitioner to file a motion to

  mitigate his sentence under Fla.R.Crim.P. 3.800(c) with a full and meaningful

  consideration of the motion. This is an appropriate and fair remedy that is required

  by the Due Process Clause of the Fifth Amendment and under logic set forth in Lee.

               REQUEST FOR CERTIFICATE OF APPEALABILITY

        Although the petition should be granted, a certificate of appealability should

  be issued if said petition is denied. Reasonable jurists could debate whether the

  constitutional questions presented entitle the petition to the requested relief. All of

  the petitioner’s claim involve a Federal Constitutional question or issue.


  6
    Again, Lee was merely cited to emphasize the significance of the forfeiture of a
  legal proceeding in which a Petitioner has a right. The claim presented is not a claim
  of ineffective counsel, but instead one regarding whether his failure to file the motion
  was knowingly done.
                                            44
Case 0:20-cv-60928-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 45 of 48




  13.   All of the aforementioned grounds for relief raised in this petition

        have been presented to the highest state court having jurisdiction.

  14.   There are no other motions, petitions or applications that were ever filed

        in Federal Court.

  15.   There are no other motions, petitions or appeals pending in any state or

        Federal court.

  16.   The Petitioner’s prior attorneys were:

        a)    Lower Court Proceedings and Pleadings: Samuel Lopez, Esq., 1806
              N. Flamingo Rd, #331, Pembroke Pines, FL 33028.

        b)    Appellate Proceedings: Office of the Public Defender, 421 Third
              Street, Sixth Floor, West Palm Beach, FL 33401.

        c)    Post-Conviction Proceedings State Motion: Russell Williams, Esq.
              633 Southeast 3rd Avenue Suite 301, Fort Lauderdale, Florida 33301
              and Jason T. Forman, 110 Southeast 6th Street, Suite 1734, Fort
              Lauderdale, FL 33301.

        d)    Appeal of the denial of the Motion for Post-Conviction Relief:
              Jason T. Forman, Esq. 110 Southeast 6th Street, Suite 1734, Fort
              Lauderdale, FL 33301.

  17.   The Petitioner does not have any future sentence to serve after serving the
        sentence that is being challenged within the instant petition.

  18.   The Petitioner’s Writ for Habeas Corpus is being filed within the one year
        of the statute of limitations contained in 28 U.S.C. § 2244(d) and explained
        in the petition and thus, it is not time barred.

        WHEREFORE, the Petitioner is respectfully requesting an evidentiary

  hearing, and an order granting the Petition for Writ of Habeas Corpus, remanding
                                           45
Case 0:20-cv-60928-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 46 of 48




  the matter back to the trial court for the appropriate relief, providing petitioner with

  her fundamental rights under the Fifth, Sixth and Fourteenth Amendments to the US

  Constitution. A certificate of Appealability is respectfully requested for all

  claims that are denied.

  Respectfully submitted,                        Respectfully submitted,

  Law Offices of Russell J. Williams, P.A.       Law Offices of Jason T. Forman, P.A.
  (For Claim 4)                                  110 Tower, Suite 1734
  633 Southeast Third Avenue, Suite 301          110 Southeast 6th Street
  Fort Lauderdale, Florida 33301                 Ft. Lauderale, Florida 33301
  (954) 525-2889                                 (954) 527-5557
  Email: Rjwesquire@aol.com                      Email: attorneyforman@yahoo.com

  By: /s/ Russell J. Williams                    By:/s/ Jason T. Forman
         Russell J. Williams, Esq.                      Jason T. Forman, Esq
         Florida Bar No.: 727751                        Florida Bar No.: 109850




                                            46
Case 0:20-cv-60928-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 47 of 48




                                       47
Case 0:20-cv-60928-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 48 of 48




                            CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of this Petition for Writ

  of Habeas Corpus was electronically filed with the Clerk of the United States

  District Court of Appeal, Southern District (CM/ECF), 299 East Broward

  Boulevard, Fort Lauderdale, Florida 33301 and was also simultaneously sent to the

  Office of the Attorney General, crimappwpb@myfloridalegal.com, 1515 North

  Flagler Drive, 9th Floor, West Palm Beach, Florida 33401, and via U.S. Mail to

  Petitioner, Samuel Roberts, DC No.: 075687, Dade Correctional Institution

  (Male)19000 S. W. 377th Street, Florida City, Florida 33034-6409 on this 8th day

  of May, 2020.

  Respectfully submitted,                     Respectfully submitted,

  Law Offices of Russell J. Williams, P.A.    Law Offices of Jason T. Forman, P.A.
  (For Claim 4)                               110 Tower, Suite 1734
  633 Southeast Third Avenue, Suite 301       110 Southeast 6th Street
  Fort Lauderdale, Florida 33301              Ft. Lauderdale, Florida 33301
  (954) 525-2889                              (954) 527-5557
  Email: Rjwesquire@aol.com                   Email: attorneyforman@yahoo.com

  By: /s/ Russell J. Williams                 By:/s/ Jason T. Forman
         Russell J. Williams, Esq.                   Jason T. Forman, Esq
         Florida Bar No.: 727751                     Florida Bar No.: 109850




                                         48
